Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 55, the prior art of record does not disclose or suggest a method including passing first and second strands of a suture through a bone anchor, adjusting tension of the suture by pulling the first and second strands, in combination with the other claimed elements. 
Regarding claim 69, the prior art of record does not disclose or suggest a method of securing a hyoid bone including inserting first and second segments of a suture into a lumen of a bone anchor, adjusting tension of the suture, and tightening a portion of the bone anchor to secure the first and second segments, in combination with the other claimed elements.
Regarding claim 74, the prior art of record does not disclose or suggest a method including inserting first and second segments of a suture into a passageway of a bone anchor, pulling the first and second segments through the passageway to adjust tension of the suture, securing the first and second segments to the bone anchor after adjusting tension, in combination with the other claimed elements.
The closest prior art included Hirotsuka et al. (US 2008/0053461A1) and Sohn et al. (US 5,988,171) which did not disclose bone anchors having lumens or passageways through which suture strands or segments were inserted and adjusted. The prior art included bone anchors having eyelets, clamps or loops affixed to the anchor through which suture strands were inserted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771